Matter of Social Serv. Employees Union Local, 371 v City of New York (2015 NY Slip Op 03042)





Matter of Social Serv. Employees Union Local, 371 v City of New York


2015 NY Slip Op 03042


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Gonzalez, P.J., Mazzarelli, Saxe, Manzanet-Daniels, Clark, JJ.


14782 651849/13

[*1] In re Social Service Employees Union Local, 371, on behalf of its member, Matthew Opuoru, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents.


Kreisberg & Maitland, LLP, New York (Gary Maitland of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about August 7, 2014, which denied the petition brought pursuant to CPLR article 75 to vacate an arbitration award, and granted respondents' cross motion to confirm the award, unanimously affirmed, without costs.
The arbitrator, who, upon remand from this Court (100 AD3d 422 [1st Dept 2012]), and pursuant to the stipulation of the parties, was to reconsider the penalty imposed on the employee, did not irrationally or clearly exceed his authority by upholding the penalty of termination imposed by respondents (Matter of Kowaleski [New York State Dept. of Correctional Servs.], 16 NY3d 85, 91 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK